

116 HR 7854 IH: Leveraging Options for Counties And Localities Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7854IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Thompson of Pennsylvania (for himself and Ms. Dean) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title VI of the Social Security Act to extend the period with respect to which amounts under the Coronavirus Relief Fund may be expended.1.Short titleThis Act may be cited as the Leveraging Options for Counties And Localities Act or the LOCAL Act.2.ExtensionSection 601(d)(3) of the Social Security Act (42 U.S.C. 801(d)(3)) is amended by striking December 30, 2020 and inserting December 31, 2021. 